Putnam Investments One Post Office Square Boston, MA 02109 November 26, 2010 Securities and Exchange Commission treet NE Washington, DC 20549 RE: Proxy Materials for Putnam RetirementReady Funds (Reg. Nos. 333-117134 and 811-21598) (the Trust) Putnam RetirementReady 2040 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2050 Fund Ladies and Gentlemen: Pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended (the Exchange Act), we are transmitting for filing via the EDGAR system a preliminary proxy statement and form of proxy in connection with a special meeting of shareholders of the series of the Trust identified above to be held on February 11, 2011. Definitive materials are expected to be mailed to shareholders on or about December 20, 2010. Comments on the above-referenced filing can be directed to Karen Kay of this office at (617) 760-1105. Very truly yours, /s/ J. Scott-Harris J. Scott-Harris Senior Legal Product Specialist cc: James E. Thomas, Ropes & Gray LLP Timothy F. Cormier, Ropes & Gray LLP
